Golden Ribbon




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2015

                                      No. 04-15-00013-CV

                                       Guadalupe RAMOS,
                                           Appellant

                                                 v.

                                   GOLDEN RIBBON INC.,
                                        Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2014CV04293
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

       A copy of appellant’s notice of appeal was filed in this court on January 9, 2015. The
clerk of the court notified the appellant in writing that our records did not reflect payment of the
$175 filing fee. In addition, our record contains no evidence appellant is excused by statute or
rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore ORDERED appellant
show cause in writing within fifteen days of the date of this order that either: (1) the filing fee
has been paid; or (2) appellant is entitled to appeal without paying the filing fee. If appellant
fails to respond within the time provided, this appeal will be dismissed for failure to pay the
filing fee. See TEX. R. APP. P. 5, 42.3(c) All other appellate deadlines are suspended pending
the payment of the filing fee.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court